DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
 	Examiner notes claims 1-14 have been cancelled.
Election/Restrictions
Examiner believes the previous restriction requirement is now moot since the non-elected claims have been cancelled.
Response to Arguments
 	Applicant’s arguments with respect to the amended claim(s) filed 6/24/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 15-18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tziouvaras (US 2007/0067132) in view of Kase (US 2004/0057178).
With respect to claim 15, Tziouvaras discloses an integrator device for protection of an electric power delivery system, the integrator device (Fig. 8 300) comprising: a first input (Fig. 8 input routed through 100 to 300 from 306) for receiving electric power delivery system signals (incorporated by reference Lee (US 2003/0007514) paragraph 11, metering data) and primary protection status (incorporated by reference Lee (US 2003/0007514) paragraph 13, status bits) from a first primary protection relay (Fig. 8 306); a processor (Fig. 7 220); a computer-readable storage medium (Fig. 7 222-224) that comprises computer instructions (Fig. 7 222) that when executed cause the integrator device to: determine (paragraph 98) an electric power delivery system condition using the electric power delivery system signals and primary protection status from the first primary protection relay (Fig. 8 306); and provide secondary protection function for the first primary protection relay (paragraph 98). Tziovaras remains silent as to the details of the secondary protection function.
 	 Kase discloses secondary protection functions for an electric power delivery system to compare (Fig. 9 10-4) the electric power delivery system condition with a predetermined threshold (paragraph 74, Ik); when the electric power delivery system condition is outside of the threshold, determine (Fig. 9 10-5) a backup (paragraph 5) protection function for the first primary protection relay; and, issue a backup protection command (Fig. 22 13) corresponding with the determined backup protection function for operation by the electric power delivery system. It would have been obvious to one of ordinary skill in the art the time of filing of the invention to compare the electric power delivery system condition with a predetermined threshold; 
 	With respect to claim 17, Tziovaras in view of Kase make obvious the integrator device of claim 15, wherein the backup protection command comprises a redundant backup protection command (Fig. 8 300 provides redundant backup protection for 306).
 	With respect to claim 18, Tziouvaras in view of Kase make obvious the integrator device of claim 15 as set forth above. Tziouvaras remains silent as to the backup protection command comprising a time delay.
 	Kase teaches wherein the backup protection command comprises a time delay (Fig. 22 12) to allow the primary protection relay to take a protection action prior to execution of the backup protection command (paragraph 7).  It would have been obvious to one of ordinary skill in the art the time of filing of the invention to wherein the backup protection command comprises a time delay to allow the primary 

 	With respect to claim 24, Tziouvaras in view of Kase make obvious the integrator device of claim 15, wherein: the primary protection status comprises an open signal from the first primary protection relay (Fig. 9 314a); the backup protection command comprises an open signal to a second primary protection relay (Fig. 9 314b); and, the backup protection command is issued upon persistence of the determined electric power delivery system condition outside of the threshold.

 	With respect to claim 25, Tziouvaras in view of Kase make obvious the integrator device of claim 24, wherein the backup protection command is issued after a time delay and persistence of the determined electric power delivery system condition outside of the threshold (Kase Fig. 22 12).
 	Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tziouvaras (US 2007/0067132) in view of Kase (US 2004/0057178) and further in view of Goodpaster (US 6,058,353).
With respect to claim 19, Tziouvaras in view of Kase make obvious the integrator device of claim 15 as set forth above, but remain silent as to the details of the backup protection function. 
 	Goodpaster discloses wherein the backup protection function comprises a bus backup protection function (Fig. 1 20 protected by 68,72). It would have been obvious to one of ordinary skill in the art the time of filing of the invention to wherein the backup protection function comprises a bus backup protection function, in order to protect the bus.

 	With respect to claim 20, Tziouvaras in view of Kase make obvious the integrator device of claim 15 as set forth above, but remain silent as to the details of the backup protection function.
 	Goodpaster discloses wherein the backup protection function comprises a feeder backup application (Fig. 1 36 protected by 44-48).   It would have been obvious to one of ordinary skill in the art the time of filing of the invention to wherein the backup protection function comprises a feeder backup application, in order to protect the feeder and its loads.

 	With respect to claim 21, Tziouvaras in view of Kase make obvious the integrator device of claim 15 as set forth above, but remains silent as to the details of the backup protection function. 
 	Goodpaster discloses wherein the backup protection function comprises a transformer backup application (Fig. 1 16,32). It would have been obvious to one of ordinary skill in the art the time of filing of the invention to implement wherein the backup protection function comprises a transformer backup application, in order to protect the transformer.

 	With respect to claim 22, Tziouvaras in view of Kase make obvious the integrator device of claim 15 as set forth above and remain silent to the details of the failure. 
 	Goodpaster discloses wherein the backup protection function comprises a breaker failure application, and the command comprises opening a specified breaker (Fig.1 68) of the electric power delivery system to remove power from a faulted feeder (Fig.1 36) that includes a failed breaker (Fig. 1 44). It would have been obvious to one of ordinary skill in the art the time of filing of the invention to implement wherein the backup protection function comprises a breaker failure application, and the command comprises opening a specified breaker of the electric power delivery system to remove power from a faulted feeder that includes a failed breaker, in order to provide protection for a failed breaker.

 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tziouvaras (US 2007/0067132) in view of Kase (US 2004/0057178) and further in view of Zweigle (US 2008/0071482). 
With respect to claim 23, Tziouvaras in view of Kase make obvious the integrator device of claim 15 as set forth above, and remain silent as to resampling and time aligning the electric power delivery system signals.
 	Zweigle discloses wherein the computer instructions further cause the integrator device to: resample and time align (Fig. 4 208) the electric power delivery system signals from the first primary protection relay (Fig. 4 602) and a second primary protection relay (Fig. 4 604), and use the resampled and time aligned electric power delivery system signals in determining (Fig. 4 612) the electric power system condition (paragraph 39).
It would have been obvious to one of ordinary skill in the art the time of filing of the invention to implement wherein the computer instructions further cause the integrator device to: resample and time align the electric power delivery system signals from the first primary protection relay and a second primary protection relay, and use the resampled and time aligned electric power delivery system signals in determining the electric power system condition. The reasons for doing so was to synchronize to a common reference point so that the data may be properly compared. 
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tournier (US 2012/0226367) discloses backup control. Schweitzer (US 5,793,750) and Lee (US 2003/0007514) were incorporated by reference by Tziouvaras (US 2007/0067132).
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839